Citation Nr: 0714485	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran's most recent VA 
treatment records are dated in September 2003.  In May 2004, 
his representative requested a 30 day extension to file a VA 
Form 646 as the veteran had an upcoming doctor's appointment 
and wanted to submit evidence from the appointment in support 
of his claim.  The request was denied.  Likewise, several 
documents of record indicate the severity of the veteran's 
service-connected psychiatric disability was to be evaluated 
by a VA examiner in February 2005.  There is no evidence that 
any attempt has been made to secure VA treatment records 
subsequent to the September 2003 records.  Copies of any 
available VA records subsequent to that time need to be 
obtained and incorporated in the claims files.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

VA's duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant that takes into account the records of prior 
medical treatment (the complete claims folder).  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  In addition, where the evidence of 
record does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  An examination too remote 
for rating purposes cannot be considered "contemporaneous."  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The veteran and his representative contend that he is unable 
to secure substantially gainful employment as a result of his 
service-connected major depression.  The evidence of record 
shows that the veteran has worked at several temporary 
positions since he lost his employment as a truck driver in 
September 2002.  A November 2002 VA Vocational Rehabilitation 
counseling report shows the counselor considered the veteran 
to have a serious employment handicap that his service-
connected disabilities materially contributed to.  The 
evidence of record further shows that the veteran has not 
been afforded a VA psychiatric examination to assess the 
severity of his service-connected major depression since 
February 2002.  Therefore, the duty to assist requires that 
the veteran be afforded a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA treatment 
records, dating from September 2003 to the 
present, and associate the records with 
the veteran's claims files.

2.  The RO should then afford the veteran 
a VA psychiatric examination to determine 
the nature and extent of any current major 
depression found to be present. The claims 
files must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
All indicated studies should be performed, 
to include a full psychological 
evaluation.  Based on the medical findings 
and a review of the claims folders, the 
examiner is asked to render an opinion as 
to what effect the service-connected major 
depression has on the veteran's social and 
industrial adaptability.  The clinical 
findings and reasons that form the basis 
of the opinion should be clearly set forth 
in the report.  A Global Assessment of 
Functioning (GAF) score should be 
provided, and the psychiatrist should 
explain the meaning thereof.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to TDIU.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



